 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDLyman Steel Company and James Green, RayNorris, and Ronald MarekLyman Steel Company and Enoch Gray and Exca-vating, Building Material, Construction Drivers,Race Track Employees, Manufacturing, Proc-essing, Assembling and Installer Employees,Local Union #436 of Lake, Geauga, CuyahogaCounty and Vicinity, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Partyin InterestLyman Steel Company and International Union,Allied Industrial Workers of America, AFL-CIO. Cases 8-CA-11951, 8-CA-12184, 8-CA-12290, 8-CA-12290-2, 8-CA-11969, 8-CA-12003, 8-CA-12357, and 8-RC-10916May 6, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn November 27, 1979, Administrative LawJudge Leonard M. Wagman issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Lyman SteelCompany, Warrensville Heights, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Respondent contends that the Administrative Law Judge's con-clusions, pertaining to the termination of employee Norris. reveal a biasand prejudice against the Respondent Upon careful examination of theAdministrative Law Judge's D)ecision and the entire record herein, weare satisfied that this contention is without merit.249 NLRB No. 40DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon charges filed by James Green in Case 8-CA-11951, by Ronald Marek in Case 8-CA-11969, and byEnoch Gray in Case 8-CA-12003, the Regional Directorfor Region 8 issued an order consolidating cases, consoli-dated complaint, and notice of consolidated hearing onJune 29, 1978, against Respondent, Lyman Steel Compa-ny. Thereafter, on July 12, 1978, the Regional Directorfor Region 8 issued an amendment to consolidated com-plaint, naming Excavating, Building Material, Construc-tion Drivers, Race Track Employees, Manufacturing,Processing, Assembling and Installer Employees, LocalUnion 436 of Lake, Geauga, Cuyahoga County and Vi-cinity, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 436, as a party in interest inCase 8-CA-12003. Thereafter, on September 7, 1978, theRegional Director isssued an order consolidating cases,complaint, and notice of consolidated hearing based on afurther charge filed by James Green, an individual, inCase 8-CA-12184. The Regional Director issued a fur-ther order consolidating cases, complaint, and notice ofconsolidated hearing on October 30, 1978, upon addition-al charges filed by Ray Norris, an individual, in Cases 8-CA-12290 and 8-CA-12290-2 against Respondent. Final-ly, on December 7, 1978, the Regional Director issuedan order consolidating cases, complaint, and notice ofhearing upon a charge filed by International Union,Allied Industrial Workers of America, AFL-CIO, re-ferred to herein as AIW, against Respondent. The con-solidated cases captioned above allege that Respondentviolated Section 8(a)(l), (2), (3), and (5) of the NationalLabor Relations Act, as amended (29 U.S.C. 151, et seq.),referred to below as the Act. The Respondent, by an-swers to the complaints and amendments, denied com-mission of any of the alleged unfair labor practices.AIW filed a petition for certification in Case 8-RC-10916 on April 28, 1977. On May 24, 1977, pursuant to aStipulation for Certification Upon Consent Election, theRegional Director conducted an election in the followingunit at Respondent's Warrensville Heights, Ohio, plant:All production and maintenance employees andtruck drivers excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act.The tally of ballots shows that out of 36 eligible voters,13 voted for Petitioner, AIW, 17 voted for Intervenor,Local 436, and I voted against both labor organizations.The challenged ballots of five employees were sufficientto affect the outcome of the election. Thereafter, pursu-ant to a settlement stipulation, approved by the Boardand enforced by a judgment, the Board set aside theelection of May 24, 1977, and directed the Regional Di-rector to conduct a second election at such time as hedeemed appropriate.On September 22, 1978, the Regional Director con-ducted a second election among Respondent's production LYMAN STEEL COMPANY297and maintenance employees. The tally of ballots showsthat of 30 eligible voters, 7 cast ballots for AIW, nonecast votes for Local 436, and 16 cast votes against bothlabor organizations. The challenged ballots were insuffi-cient in number to affect the results of the election.On December 6, 1978, the Board directed a hearing onLocal 436's and AIW's Objections 1, 2, 3, and 5 to con-duct affecting the election's results. The Regional Direc-tor consolidated the objections with the captioned unfairlabor practice complaints in the instant case.' The hear-ing in this consolidated case was held before me inCleveland, Ohio, on April 23, 24, and 25, 1979.Upon the entire record in these cases and from my ob-servation of the demeanor of the witnesses, and afterhaving considered the briefs filed by the General Coun-sel and the Respondent, I make the following:FINDINGS OF FACTI. THE RESPONDENT'S BUSINESSRespondent, an Ohio corporation, engages in the fabri-cation of steel products at its Warrensville Heights,Ohio, plant. Annually, Respondent, in the course andconduct of its business operations, receives goods valuedin excess of $50,000 at its plant directly from points lo-cated outside the State of Ohio. From the foregoingfacts, which Respondent has admitted, I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONSAIW and Local 436 are labor organizations within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and IssuesOn April 25, 1977, one of Respondent's employees,Timothy McConnell, contacted AIW's regional director,Nick Serraglio, about organizing Respondent's employ-ees. The following day Serraglio met with McConnelland other of Respondent's employees. Thereafter, AIWundertook to organize Respondent's production andmaintenance employees. On April 28, Respondent re-ceived a mailgram announcing the AIW campaign andidentifying six employees as organizing committee mem-bers. By the end of April or in early May 1977, Re-spondent's president, Richard Green, received a letterannouncing the AIW organizing drive and identifying 17employees as members of AIW's organizing committee.On or about May 1, Respondent received AIW's writ-ten claim of majority status in a unit of its productionand maintenance employees and requesting recognitionand bargaining. Respondent has never acceded to thatrequest. As of April 27, 1977, the date of AIW's letterdemanding recognition and bargaining, AIW had signedauthorization cards from 24 of Respondent's 34 produc-In his Report on Objections to Second Election the Regional Direc-tor found that both AIW and Local 436 allege: "[T]hat during the criticalperiod the Respondent] threatened, interrogated, discriminated againstemployees because of their union sympathies and otherwise interferedwith the conduct of the election."tion and maintenance employees. Nevertheless, on April28, 1977, AIV,' filed a representation election petition inCase 8-RC-10916 seeking an election in a unit of Re-spondent's production and maintenance employees.In the meantime, beginning on or about April 29, 1977,Local 436 set about attempting to organize the same unitof employees. By May 14, 1977, Local 436 had obtaineda number of authorization cards among Respondent'sproduction and maintenance employees. Local 436 alsointervened in the pending representation election in Case8-RC-10916.During the few weeks leading up to the first electionin Case 8-RC-10916, on May 24, 1977, Respondent as-sisted Local 436. Thus, prior to the first election, Re-spondent's vice president, Steven A. Green, asked em-ployee Daniel Sheehan to sign an authorization card forLocal 436. Steven Green said he would make "it worth[Sheehan's] while." Earlier in the preelection period,Steven Green offered Sheehan $200 if he would sign acard for Local 436. On the date of the election, StevenGreen telephoned employee Sheehan and berated himfor failing to vote for Local 436. Steven Green said thathe knew exactly how each employee had voted in theBoard-held election.On May 25, Vice President Steven Green scoldedSheehan for not voting for Local 436. Following aheated exchange that same day, Vice President Greendischarged Sheehan.2Shortly before the second election Respondent openlyadmitted partiality. Respondent's president, RichardGreen, speaking to a group of his employees, in Septem-ber 1978, admitted that in the 1977 preelection campaign,"some of the members of management apparently decid-ed that between the AIW and the Teamsters, they wouldjust as soon deal with the Teamsters."On April 27, 1977, employee Robert Burnett signed anAIW authorization card. During this first preelectioncampaign, Vice President Green solicited Burnett's sig-nature on a Local 436 authorization card. Burnett tookthe card, but did not sign it. Instead, he gave it to em-ployee James Rakowicz. The next day, Vice PresidentGreen asked Burnett for the card. Burnett replied that hehad left it at home. A few hours later, Green offered asecond Local 436 card to Burnett. Burnett askedRakowicz to return the first card, which Burnett signedand gave to Vice President Green.During the pendency of the election of May 24, 1977,Vice Presidents Ellie Brothag and Steven Green repeat-edly asked Burnett which union he intended to vote for.Burnett responded that he would vote for Local 436.However, he intended to vote for AIW.On the evening of May 23, 1977, Vice President Greentelephoned Burnett at home and sought to assure himselfthat Burnett would vote for Local 436. Steven Greentold Burnett that, if Local 436 won the election, Re-spondent intended to terminate employees Tim McCon-nell, Terry McConnell, Jim Rakowicz, David Ciprian,Douglas Ciprian, and Graham Coghill. Green also2 The findings regarding Vice President Steven A. Green's confronta-tions with employee Sheehan are based on Sheehan's uncontradicted tes-timony.LYMAN STEEL COMPANY 2q7. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarned that even if Local 436 lost, these employeesmight "be gone" within 1 year.On the day of the election, Vice President EllieBrothag pressed Burnett to reveal his intended vote.After receiving his assurance that he would vote forLocal 436, Vice President Brothag told Burnett that Re-spondent would reward him after the election. On theevening of May 24, after the election, Vice PresidentGreen telephoned Burnett and expressed doubt as toBurnett's vote. Vice President Green went on to say:"Because you didn't vote with us, we will have troubleout in the shop for the next year now."Early on the morning of May 30, 1977, Vice PresidentSteven Green telephoned Burnett at home and told himthat he believed that Burnett had lied about voting forLocal 436 and that he wished that Burnett would quit.Burnett agreed to quit. However, on the following day,Burnett reported for work. Vice President Green cameto Burnett's work station and repeated his wish that Bur-nett would quit. That same day, after one more unsuc-cessful attempt to pressure Burnett into quitting, VicePresidents Green and Brothag fired him, giving as thereason "insubordination."3I find from former employee4John Verbic's uncontra-dicted testimony that, on one occasion during the unioncampaigns preceding the May 1977 Board-held election,Vice President Green instructed him to attend a Local436 meeting. As an inducement, Green promised VerbicI hour's pay. Verbic attended the meeting and received$4 in cash from Vice President Green. I also find fromVerbic's undenied testimony that, on the day of the May1977 election, Vice Presidents Steven Green and EllieBrothag questioned Verbic regarding his intention tovote for Local 436.Earlier in the same preelection period, it is undisputedthat Brothag paid employee Verbic $20 to attend a AIWmeeting and report to her who was there and what hadoccurred at the meeting. I also find from Verbic's unden-ied testimony that, about the same time, Brothag toldVerbic not to sign an AIW card and assured him thatRespondent "would take care of [him]" if he signed aLocal 436 authorization card.In May 1977 Vice President Brothag came to employ-ee Enoch Gray at the plant and encouraged him to votefor Local 436. Also, prior to the May 1977 election, VicePresident Green gave Gray $200 to induce him to votefor Local 436, and promised a further payment of $250to be made to Gray after the election. Finally, althoughGray was absent from work on the workday followingJuly 4, 1977, Vice President Brothag, in a departure3 My findings regarding Burnett's confrontations with Steven Greenand Ellie Brothag and his treatment at Respondent's hands are based onBurnett's testimony.Brothag denied that she asked employees how they intended to vote orthat she attempted to persuade employees to support Local 436. Howev-er, doubt was cast on her denials by the remarks of Respondent's presi-dent to groups of his employees in 1978 in which he admitted that Re-spondent's management had favored Local 436 during the previous year.More important to her credibility was her demeanor on cross-examina-tion. For, when cross-examined about her attitude toward Local 436, andabout whether she talked to or questioned employees about Local 436,Brothag became evasive. I have therefore rejected her denials. StevenGreen did not testify at this hearing.Respondent employed Verbic from March 20 until June 20, 1977.from Respondent's policy, paid him for both the holidayand the day on which he was absent.5Prior to the May 1977 representation election, Re-spondent's hostility toward AIW also manifested itself inthe form of threats and other coercive conduct. On May19, 1977, President Green approached employee JamesE. Rakowicz, an AIW activist, at the plant and accusedhim of "trying to conduct a war against [PresidentGreen] and put him out of business." Rakowicz deniedthe accusations, adding that he was attempting to defendemployee rights "in the shop." President Green warnedthat that was "where" Rakowicz would "pay for it."President Green threatened to do all that he could "tomake every day at Lyman Steel as miserable as possiblefor [Rakowicz] ...." Green threatened to preventRakowicz from gaining employment elsewhere. Presi-dent Green warned Rakowicz that no matter whichunion succeeded in organizing the employees, Respond-ent would keep Rakowicz' hourly rate "at $6.90 and noovertime."In the same encounter, President Green turned his at-tention to employee Timothy McConnell. PresidentGreen warned that he had enough cause to dischargeMcConnell "after the election." He also said that hewould make Rakowicz "sorry that [he] ever knew TimMcConnell."On June 10 President Green suspended Rakowiczpending an investigation. When Rakowicz questioned thesuspension, President Green replied that it was for re-marks Rakowicz had made about Respondent, and be-cause of Rakowicz' attitude and work. On or about June20, Respondent notified Rakowicz that he was terminat-ed. Terry McConnell signed an AIW authorization cardon April 27, 1977, at Respondent's parking lot. On orabout April 29, President Richard Green warned em-ployee Terry McConnell that, if the AIW succeeded inits organizing efforts, the employees would lose benefitssuch as cost-of-living increases, overtime, and the profit-sharing plan. President Green warned that all of theaforementioned benefits were gifts which came from Re-spondent, who could revoke them. Prior to May 1, 1977,Terry McConnell worked a standard 10-hour day and 8hours per day on three out of four Saturdays. However,after May 1, 1977, and until his discharge on June 20,1977, Respondent did not assign any overtime to TerryMcConnell. On May 19, 1977, Respondent's vice presi-dent, Ellie Brothag, suspended Terry McConnell for 5days, giving as the reason that he did not complete hiswork. On June 20, President Green terminated TerryMcConnell, giving as the reason that Terry McConnellwrote obscenities on a plant bathroom wall."Soon after employee Michael DeFoor signed an AIWcard on April 26, 1977, I find from his credible testimonyI Enoch Gray seemed to be a candid witness giving his honest recol-lection. Therefore, my findings regarding his encounters with Vice Presi-dent Brothag and Green are based on his testimony.I My finding regarding James Rakowicz' confrontations with PresidentRichard Green and Rakowicz' treatment at Respondent's hand werebased on Rakowicz' uncontradicted testimony.I My findings regarding Terry McConnell's confrontations with Presi-dent Green and Vice President Brothag and his treatment at Respond-ent's hands are based on Terry McConnell's uncontradicted testimony. LYMAN STEEL COMPANY299that Vice Presidents Ellie Brothag and Steven Green in-terrogated him regarding his reasons and other employ-ees' reasons for wanting union representation.I find from President Richard Green's testimony thathe became incensed upon learning that employee RayNorris had filed an unfair labor practice charge againstRespondent in Case 8-CA-11565. President Green ad-mittedly sought out Norris in Respondent's plant andupon finding him called him "trash," "a liar," and "twofaced," all because Norris filed the charge.The foregoing incidents, together with other assertedincidents, were alleged as unfair labor practices incharges filed against Respondent by various individualsin Cases 8-CA-1113, 8-CA-11127, 8-CA-11137, 8-CA-11160, 8-CA-11217, 8-CA-11481, and 8-CA-11565.These allegations, together with objections to conductaffecting the results of the representation election con-ducted on May 24, 1977, were treated in the settlementstipulation which the Board approved in a Decision andOrder issued on May 15, 1978. In the same Decision andOrder, the Board set aside the election and directed asecond rerun election. In an order severing cases andnotice of consolidated hearing issued on January 25,1979, the Regional Director severed Cases 8-CA-1113,8-CA-11127, 8-CA-11137, 8-CA-11160, 8-CA-11217,8-CA-11481, and 8-CA-11565, from the cases captionedabove.Since May 24, 1977, AIW and Local 436 have persist-ed in their efforts to organize Respondent's productionand maintenance employees. The issues presented hereare whether, in response to this union activity among itsemployees, Respondent has violated Section 8(a)(1) ofthe Act by: (a) offering to pay and paying employees tothreaten and harass employees who were supportingAIW; (b) interrogating employees concerning their unionactivity and sentiment toward unions; (c) interrogatingemployees concerning the union activity and union senti-ment of another employee; (d) threatening employeeswith discharge and other economic reprisals if AIWachieved certification as their bargaining representative;(e) ordering employees to cease discussing with fellowemployees AIW, union representation, and Respondent'spast alleged unfair labor practices; (f) threatening em-ployees with discharge, loss of overtime, or other repri-sals because they support AIW or associate with knownAIW supporters; (g) confronting employees with the factthat Respondent knew they had signed authorizationcards on behalf of AIW; (h) maintaining, enforcing, orapplying a too broad no-solicitation rule; (i) threateningan employee with reprisals for joining, assisting, or sup-porting AIW; (j) asking an employee to sign a statementthat he had received an AIW authorization card fromanother employee during working hours; (k) asking anemployee if he had any friends who were opposed toAIW and who were looking for employment, prior tothe voting eligibility date for the second election in Case8-RC-10916; (I) promising an employee a wage increaseif AIW's organizing campaign failed; (m) engaging insurveillance or giving its employees the impression thattheir union activities were under surveillance; (n) threat-ening an employee with plant closure if AIW's organiz-ing campaign succeeded; (o) threatening that strikerswould have no hope of reinstatement; (p) threatening anemployee by saying that he was earning 2 per hourmore than the going rate for his job in a union shop; (q)threatening an employee with loss of benefits if AIW'sorganizing campaign succeeded; (r) threatening an em-ployee with demotion to temporary status because theemployee supported AIW; and (s) threatening employeeswith layoff if AIW became the employees' certified col-lective-bargaining agent.Also presented is the issue of whether Respondent vio-lated Section 8(a)(2) and (1) of the Act by telling em-ployees of its intention to pay employees to induce themto support Local 436.Further issues presented are whether Respondent vio-lated Section 8(a)(3) and (1) of the Act by: (a) suspend-ing the employment of James Green; (b) discharging em-ployee James Green; (c) eliminating employee RonaldMarek's overtime hours; (d) discharging Ronald Marek;(e) refusing to pay holiday benefits to employee EnochGray; and (f) discharging Ray Norris, because the fouremployees, respectively, supported AIW.The final issue presented by the pleadings is whethersince April 27, 1977, Respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize AIW as theexclusive bargaining representative of the production andmaintenance employees at its Warrensville Heights plant.B. Interference, Restraint, Coercion, and UnlawfulAssistance to Local 436During the week preceding November 24, 1977, VicePresident Ellie Brothag offered $50 each o,, employeesRonald Marek and Charles Rankin to induce them tostart a fight with employee David Ciprian so that hemight quit. She gave as a reason that Ciprian favoredAIW and that the employees supporting AIW were"messing the Company up." Marek and Rankin rejectedBrothag's offer.8During the week following November 24, 1977, VicePresident Steven Green approached Marek and Rankinand offered $100 to each of them as inducement to pro-voke a fight with David Ciprian. Marek and Rankin tookup the offer.On December 2 and 3 Marek and Rankin carried outtheir project. On December 2, they warned Ciprian thathe was tampering with their employment and that, unlsshe ceased, he would be cut. As he spoke, Marek dis-played a razor-edged tool. On the following morning,Marek, Rankin, and several other employees approachedCiprian and accused him of trying to cause them to befired. They warned him to stop such activity or facedeath. On December 3, following the last threat, DavidCiprian quit his employment at Respondent's plant andnever returned.9' Brothag did not testify about the offer attributed to her by RonaldMarek's testimony. Instead she denied actually paying or knowing aboutany payments for harassment or physical attacks on employees. In anyevent, of the two, Marek impressed me as the more frank and forthrightwitness. I have therefore credited his testimony regarding this encounterwith Brothag.9 My findings regarding Ciprian's encounters with Marek and Rankinon December 2 and 3, 1977, are based on Ciprian's testimony. Marek'sversion was that he, Marek, grabbed Ciprian, shook him, and pushed himContinuedLYMAN STEEL COMPANY 299 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst, it appears the Brothag's attempt to enlist Marekand Rankin in her scheme to coerce David Ciprian mayhave predated the filing of the earliest of the unfair laborpractice charges before me, captioned above as Case 8-CA-11951, by more than 6 months. In light of the 6-month limitation imposed by Section 10(b) of the Act,°I do not find Brothag's conduct to be violative of Sec-tion 8(a)(1) of the Act. However, I find that Respondentviolated Section 8(a)(l) of the Act by Vice PresidentGreen's efforts to enlist employees Marek and Rankin inhis plan to coerce employee Ciprian into withholding hissupport from AIW.On another occasion after the Ciprian incidents, VicePresident Steven Green suggested that Marek andRankin rid Respondent of AIW supporters MichaelDeFoor and Ray Norris. I find that, by this suggestion,Respondent again violated Section 8(a)() of the Act.On or about May 1, Ellie Brothag approached employ-ee Marek and asked him if he had signed an AIW au-thorization card, adding that she had heard "that every-body had been signing AIW cards." Marek answeredthat he had not signed such a card. In view of Respond-ent's union animus, as evidenced by unfair labor prac-tices found elsewhere in this Decision, I find this interro-gation was coercive and therefore violative of Section8(a)(l) of the Act. I IOn or about May 5, Vice President Brothag confront-ed employee Nick Bertovich and said, "I thought I toldyou to get that card back." Bertovich answered that hehad. Brothag responded that his name was the "first oneon the list." At this point, Brothag turned to Marek whohad signed an authorization card on the previous dayand said, "I thought you said that you would never signone." Marek did not respond. Brothag added "at leastyou could have given us a chance." And added "Youwill be sorry for this." 2Given the context I find that, by her confrontationwith Bertovich, Brothag sought to coerce that employeeinto revoking an authorization card which she believedhe had executed. I find her remarks were coercive andinterfered unlawfully with the employee's right underSection 7 of the Act to support a labor organization. Ac-cordingly, I find that by her remarks Respondent violat-ed Section 8(a)(l) of the Act.down and that Ciprian quit immediately after the assault. Marek appearedembarrassed as he provided this sketchy account. As Ciprian appeared tobe more at ease as he provided a fuller and more logical description, Iconsidered him the more reliable witness of the two.10 Sec. 10(b) of the Act provides in pertinent part:..That no complaint shall issue based upon any unfair labor prac-tice occurring more than six months prior to the filing of the chargewith the Board and the service of a copy thereof upon the personagainst whom such charge is made ....Marek testified that Brothag questioned him in April 1978. Ondirect examination by Respondent's counsel, Brothag, in response to aleading question, denied asking Marek about signing an AIW card inApril. By her testimony, she did not exclude the possibility that she didso in May 1978. However, the General Counsel introduced authorizationcards bearing dates no earlier than May 1, 1978. This circumstance per-suades me that Marek was inaccurate in his testimony. However, asMarek impressed me as the more candid of the two, I have credited histestimony that Brothag asked him if he had signed an AIW card, but findit more likely that she did so in early May 1978, rather than in mid orlate April 1978.1a My findings as to this incident are based on Marek's testimony.I also find that, by her remarks to Marek, Brothagwarned that Respondent would punish him because hesigned an AIW authorization card. By this threat, Re-spondent again violated Section 8(a)(1) of the Act.Later in May 1978, according to Marek's credited tes-timony, Brothag directed two employees to her officeafter confronting them in the plant with the assertionthat they had signed cards. In the context of the renewalof union activity, I find that Brothag was referring toAIW authorization cards. By Brothag's conduct, I findRespondent interfered with, restrained, and coerced em-ployees in the exercise of their Section 7 right to supportAIW, and thereby violated Section 8(a)(1) of the Act.Also in the spring of 1978, Vice President Brothag andGreen instructed Marek not to leave his work area andnot to speak to employee Ray Norris, Enoch Gray, orJames Green, all of whom were AIW supporters. Asearly as the spring of 1977, AIW had advised Respond-ent that Raymond Norris and James Green were mem-bers of its organizing committee. On May 8, 1978, Re-spondent received a mailgram from AIW announcingthat Marek, Green, and Gray were members of the AIWorganizing committee. Vice Presidents Green andBrothag emphasized their prohibition with respect toNorris and warned Marek that its violation would resultin termination. I find that Respondent prohibited em-ployee Marek from associating with fellow employeesbecause he and they were AIW supporters. By this blan-ket prohibition against any conversations at the plant be-tween employees who were AIW supporters, Respond-ent violated Section 8(a)(1) of the Act.On May 2, 1978, Enoch Gray signed an AIW authori-zation card. On May 5, 1978, Respondent received amailgram naming Gray as an AIW activist. Approxi-mately 1 week later, Brothag told Gray not to sign anAIW authorization card because he "was supposed to bewith the Company, and when you change like that ...every thing is going to change now." She mentionedsomething about Local 436 and told Gray that the Com-pany would give him $250 "if [he] would stay with theCompany." In assessing these remarks I recall that in 1977 Brothagand Vice President Steven Green had pressed moneyupon Gray to gain his support for Local 436. Those ear-lier incidents give specific meaning to the encounter be-tween Brothag and Gray in May 1978. I find that,viewed in this context, Brothag's remarks amount to afurther attempt to enlist Gray's support for Local 436.First, Brothag implied that Gray's change to AIW wouldaffect his relationship with Respondent. In light of Re-spondent's manifest hostility toward AIW, Gray waslikely to conclude that Respondent would punish him forsupporting AIW. The offer of $250 "if [he] would staywith the Company" translates into the presentation offurther inducement to abandon AIW and support Local436, the union favored by Respondent. I find that byBrothag's implied threat and her implied promise ofmoney, both designed to coerce Gray into desertingAIW in favor of Local 436, Respondent attempted to1a My findings regarding this incident are based on Gray's testimony.--- LYMAN STEEL COMPANY301assist Local 436 and thereby violated Section 8(a)(1) and(2) of the Act.On or about May 3, 1978, Respondent's employeeRichard Hlad received an AIW authorization card fromfellow employee Ray Norris, who Respondent knew tobe an AIW activist. Hlad signed the card and returned itto Norris that same day. Approximately one-half hourafter he had returned the authorization card to Norris,Vice President Brothag came to Hlad, stated that shehad heard that he had signed an authorization card, andinstructed him to retrieve the card from Norris and bringit to her. Brothag added that Norris was "no good andhe would get [Hlad] in trouble." Brothag warned Hladto "stay away from [Norris)." ' Hlad obtained his AIWcard and gave it to Brothag. By demanding that Hladrevoke his AIW authorization card and warning him thatNorris, who had solicited his signature, would get Hladinto trouble, Brothag made plain that Respondent wouldpunish Hlad if he did not abandon AIW. I find thereforethat Brothag violated Section 8(a)(1) of the Act by herwarning, and by pressing Hlad to retrieve his AIW cardand give it to her.I find that Brothag again transgressed when, in thesame context, she asked Hlad to sign a statement that hehad received the authorization card from Norris duringworking hours. For, by pressing Hlad to make an accusa-tion against a known AIW activist, Brothag was suggest-ing that Respondent was planning reprisals for thosewho actively supported AIW. By this suggestion that itwould punish AIW supporters, Respondent once againviolated Section 8(a)(l) of the Act.In August 1978, Hlad had further confrontations withVice President Brothag regarding union activity. In oneincident, Hlad asked Vice President Brothag if shewould hire his friend, Karl Golias. Brothag responded byasking Hlad: "Would this boy vote for the Union or theCompany?" In mid-August, Brothag asked Hlad to iden-tify employees who would "vote for the Union" so thatshe could press them to quit.Brothag's interrogation of Hlad regarding the unionsentiment of a prospective employee, occurring in thecontext of revealed union animus, was coercive and thusviolated Section 8(a)(l) of the Act. I also find that, byboth her attempt to press Hlad for the names of unionsupporters and her threat to constructively dischargeprounion employees, Brothag violated Section 8(a)(1) ofthe Act.During the first week of September, Vice PresidentsGreen and Brothag violated Section 8(a)(1) of the Actby telling employee Hlad that, in the May 1977 represen-tation election, Respondent "knew how everyonevoted." From this assertion, it was likely that the listen-ing employee would have concluded that Respondenthad engaged in surveillance of what was to have been asecret-ballot election. Thus, I find that, by these remarks,Respondent unlawfully restrained, coerced, and inter-fered with its employees' right to support a labor organi-zation.I further find that Steven Green and Brothag also vio-lated Section 8(a)(1) of the Act when they told Hlad that14 My findings regarding Richard Hlad's encounters with Vice Presi-dent Brothag are based on his credible and undenied testimonyRespondent intended to fire Raymond Norris, who was aknown AIW activist, if Respondent lost the scheduledrepresentation election. I5On or about September 5, Hlad heard a rumor at theplant that, if "the Union" lost the election, Respondentwould grant a $1 wage increase to its employees. WhenHlad questioned Vice President Brothag about therumor, she confirmed it, except that she did not knowhow much it would be. In confirming the rumor,Brothag, on Respondent's behalf, was promising employ-ees a wage increase if they withheld their support fromAIW and Local 436. I further find, therefore, that Re-spondent thereby violated Section 8(a)(1) of the Act.On September 11, Vice President Steven Green sum-moned employees Hlad, Cook, and Golias to his office,where he told the three that he did not want a union inRespondent's plant. Steven Green went on to ask thethree employees why they wanted a union. Vice Presi-dent Green also warned that, if a union succeeded in or-ganizing Respondent's employees and if they went onstrike and no agreement was reached on a contract, Re-spondent "could get rid of [them] and bring in a whole[new] crew." He also warned that he personally hadenough money "to get by" even if Respondent closed itsplant.In his encounter with employees Hlad, Cook, andGolias, Vice President Green violated Section 8(a)(l) ofthe Act. First, Green's questioning of the employees asto why they wanted a union, coming in the midst of Re-spondent's manifestations of union animus, was coerciveand therefore violative of Section 8(a)(1) of the Act.I also find that Steven Green's remarks about a strikeand replacement strongly suggested that if the employeesengaged in an economic strike, Respondent would termi-nate them permanently without hope of reinstatement.By this warning, Respondent again did violence to itsemployees' freedom to choose a labor organization astheir exclusive bargaining representative, and again vio-lated Section 8(a)(l) of the Act.Finally, by remarking that he had enough money totide him over "even after closing the plant," Vice Presi-dent Green strongly suggested that, if the employeesvoted for union representation, Respondent would retali-ate by closing its plant. By this threat, I find Respondentviolated Section 8(a)(l) of the Act.On September 13, 1978, Vice President Ellie Brothagasked employee Hlad about the union sentiments of em-ployee Bob Cook. Brothag asked Hlad if he knewwhether Cook was "for the Union or the Company."Hlad responded, "I am pretty sure he's for the Compa-ny." Brothag responded that, if Cook were prounion,Hlad should tell her inasmuch as Cook was a probation-ary employee and Respondent could discharge him. ByBrothag's threat to discharge Cook if he were prounion,Respondent violated Section 8(a)(1) of the Act.'5 My findings regarding Hlad's encounter with Vice Presidents Greenand Brothag are based on his credible testimony. As previously slated.Brothag did not impress me as being a candid witness. Further, her testi-mony in response to Hlad's assertions consisted of mechanical soundinganswers to leading questions by Respondent's counsel As noted earlier.Steven Green did not testify.LYMAN STEEL COMPANY 301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso in September 1978, Vice President Brothag cameupon employee Karl Golias, Richard Hlad, and otheremployees sitting in the plant lunchroom after lunch, onworking time. She remarked, "Now, see, if you wouldhave had a union, you guys would have been terminat-ed." 1 By this warning, Brothag suggested that if aunion succeeded in achieving representative status Re-spondent would retaliate against its employees by impos-ing stricter discipline on them. Beyond question, thisthreat violated Section 8(a)(l) of the Act.Respondent hired David Byomin on May 1, 1978. Atthe hiring interview Vice President Brothag told Byominthat a union was likely to be "coming in the shop." Shewent on to advise him to "keep your nose clean." Shealso warned him: "Don't talk to anybody out of your de-partment. Stay to your job."'7 Given the context withinwhich Brothag uttered her warnings, I find that she wasin essence warning the new employee that Respondentwould look with disfavor on him if he supported aunion, associated with prounion employees, or discussedthe possibility of union representation with fellow em-ployees. By Brothag's warnings, I find Respondent againrestrained and coerced an employee in violation of Sec-tion 8(a)(l) of the Act.On two occasions in late June 1978, Vice PresidentSteven Green engaged in unlawful interrogation. In thefirst incident, Green asked employee Byomin, "Does Raytalk to you about the AIW when you are back therewelding?" By this question, Steven Green focused on theunion activities of employee Ray Norris. A few dayslater, Green again asked employee Byomin, "Does Raytalk to you about the Union at all?" Against the back-drop of Respondent's numerous manifestations of unionanimus, I find this interrogation regarding employeehours of union activity coercive, and thus violative ofSection 8(a)(l) of the Act.On or about July 1, 1978, Ellie Brothag approachedemployees Richard Hlad and David Byomin regardingunion activity. She told them: "You guys are young. Youhave a good future. You can build with this company.You have a good future here." Brothag pointed out thatRespondent had a profit-sharing plan. At this, Byominremarked that even Ray Norris liked that plan. Brothagresponded, "If he likes that so much, why does he wantto bring a union in here?" In this same conversation,Brothag said that, without a union, the Company hadmore flexibility and could move employees from one de-partment to another. Vice President Brothag assertedthat if a union represented the employees the employerwould be unable to make such transfers adding, "Wewould have to lay you off."'8Contrary to General Counsel's contention, I find thatBrothag's question regarding Norris' reason for wantingunion representation was in the nature of a rhetorical'" I based my findings as to this incident on the testimony of KarlGolias who seemed to be giving his honest recollection free of embellish-ment.17 David Byomin impressed me as a candid witness attempting to pro-vide his best recollection of his initial conversation with Vice PresidentBrothag. I have therefore credited his detailed account of the incidentrather than Brothag's denials.I8 My findings regarding this incident are based on Byomil's testimo-ny.question evidencing Respondent's knowledge that Norriswas in favor of union representation. Respondent had re-ceived information in the form of a mailgram from AIWin the spring of 1977 announcing that Raymond Norriswas one of its organizing committee members. I alsonote that Norris' union activity and prounion sentimentswere well known to the employees and that Respondenthad questioned Byomin repeatedly about Norris' unionactivity. It thus appears that the only impression that anemployer was likely to get from Brothag's question wasthat Respondent was puzzled by Norris' prounion senti-ment in the face of Respondent's profit-sharing plan. Ishall recommend dismissal of so much of the consoli-dated complaint as is concerned with this alleged interro-gation.However, the remainder of Brothag's assertions re-garding transfers went beyond the bounds of opinion orargument. On cross-examination, employee Byominagreed that Brothag's remarks referred to a hypotheticalunion contract and its requirement that an employeradhere to job classifications and refrain from transferringan employee from one classification to another. Howev-er, there is no showing that Brothag came forward withany actual collective-bargaining agreement containingsuch a provision. Thus, the thrust of Brothag's remarkswas that, with the advent of a union as collective-bar-gaining representative, Respondent would impose aharsher policy upon employees and would lay them offrather than transfer them from job to job. I find, there-fore, that Brothag's remarks about Respondent's transferpolicy violated Section 8(a)(l) of the Act.On the afternoon of September 13, 1978, 9 days beforethe scheduled rerun election, Respondent's president,Richard Green, spoke to employees Raymond Norris,Willie Allen, and two other employees in Respondent'smain office. President Green raised the topic of employ-ees wages. He also stated that he did not want a union inthe plant and that the employees benefits "were good theway they were." President Green also remarked that hewould review each employee's situation to determine ifindividual wage increases were needed, and grant themwhere needed.'9 I find that the four employees listeningto President Green were likely to conclude that, if theyand most of their fellow employees voted against unionrepresentation, there would be a reward of increasedwages from Respondent. I find, therefore, that PresidentGreen's remarks violated Section 8(a)(1) of the Act.On September 18 and 19, 1978, Vice President StevenGreen, acting on Ellie Brothag's admitted direction, sta-tioned himself near employee Raymond Norris' work-place for the express purpose of keeping Norris undersurveillance. Indeed, Brothag testified that she wantedVice President Green "to contain Ray Norris to hiswelding department." However, whenever Norris left hiswork station, Vice President Green followed. In thecourse of the 2 workdays Vice President Green rarelyleft Norris alone.There can be little doubt that Respondent knew thatNorris was an AIW activist. AIW notified Presidenti9 My findings regarding this incident are based on Ray Norris' testi-mony. LYMAN STEEL COMPANY303Richard Green in 1977 that Norris was a member of itsorganizing committee. Further, the record shows thatNorris continued to solicit employee support for AIW atthe plant in 1978. Considering Respondent's hostilitytoward AIW, and management's repeated attempts to in-terfere with employee discussions of AIW on its prem-ises, I find that the purpose of Vice President StevenGreen's surveillance was to further interfere with suchconversations. I find, therefore, that, by this surveillance,Respondent violated Section 8(a)(1) of the Act.In the spring of 1978, Respondent issued work ruleswhich prohibited its employees from: "Selling, solicitingor raising contribution, unless authorized." In his testi-mony, President Richard Green conceded that "it is aviolation of [the quoted rule] for an employee to be so-liciting union cards on his own time in the plant duringthe work day." Later in 1978, Respondent replaced thisrule with a new rule which prohibits: "Selling, solicitingor raising contributions during working hours."The General Counsel contends that the first of theabove-quoted prohibitions is overly broad and that by itsmaintenance Respondent violated Section 8(a)(1) of theAct, notwithstanding that since its promulgation Re-spondent had issued a lawful rule. Respondent urges afinding of no violation on the grounds that while thequoted rule might have been unlawful it was not en-forced and further that a new "unquestionably valid"rule has supplanted it. I find that both rules are unlawful.The Board, in Essex International, Inc., 211 NLRB749, 750 (1974), declared the following policy regardingno-solicitation rules aimed at employees:A rule prohibiting solicitation during "worktime" or "working time" is, in our opinion, suffi-ciently clear to employees to justify requiring theparty attempting to invalidate the rule to show, byextrinsic evidence, that, in the context of a particu-lar case, the rule was communicated or applied insuch a way as to convey an intent to restrict or pro-hibit solicitation during breaktime or other periodswhen employees are not actively at work. On theother hand, in our opinion, a rule probibiting solici-tation during "working hours" is prima facie suscep-tible of the interpretation that solicitation is prohib-ited during all business hours and, thus, invalid. Wewould therefore require the employer to show by ex-trinsic evidence that, in the context of a particularcase, the "working hours" rule was communicated orapplied in such a way as to convey an intent clearly topermit solicitation during breaktime or other periodswhen employees are not actively at work [Emphasissupplied.]Measured against the Board's standard, both rules areoverly broad and therefore prima facie invalid. In de-fending its rules, Respondent has failed to show that itaffirmatively communicated to its employees, or demon-strated by application of the rules, that they were free toengage in solicitation during breaktime or other periodswhen Respondent, by promulgating and maintainingthese two overly broad no-solicitation rules, violatedSection 8(a)(l) of the Act. Birmingham Ornamental IronCompany, 240 NLRB 898 (1979). That no employee suf-fered punishment or that employees in fact solicited onRespondent's premises during breaks or other nonwork-ing time does not satisfy the Board's rule. The operativefact is that Respondent never communicated to its em-ployees that they were free to engage in solicitationwhile not actively working. See Allis Chalmers Corpora-tion, 224 NLRB 1199, 1202 (1976). Instead the employeeswere left to either abandon their Section 7 rights orpursue them and assume the risk. See N.L.R.B. v. WaltonMfg. Co., 289 F.2d 177, 180-181 (5th Cir. 1961).Approximately 2 weeks prior to the Board-held repre-sentation election of September 22, 1978, President Rich-ard Green held "a series of coffee sessions" with groupsof employees in Respondent's coffeeroom. PresidentGreen testified that he "outlined [Respondent's] benefits,the [Respondent's] policies." He also asked them to "sup-port" Respondent. President Green testified that heprobably assured his listeners that they did not need aunion. He told them that Respondent had good benefits.President Green also asked the employees why theywanted a union to represent them. By the time of thesemeetings, Respondent's union animus had surfaced at theplant in the form of the various unfair labor practicesfound elsewhere in this Decision. In this setting, Presi-dent Green's question designed to ferret out the employ-ees' union sentiments was coercive. Accordingly, I findthat, by President Green's questions, Respondent againviolated Section 8(a)(1) of the Act.C. Discrimination1. Ron Marek(a) The Facts20Respondent hired Ron Marek in June 1977 and dis-charged him on May 18, 1978. At the time he was hired,Respondent's management told Marek to refrain fromtalking to AIW supporters and to vote for Local 436.Respondent's management also warned Marek that hewould lose his job if he did not vote as instructed. In late1977 Vice Presidents Ellie Brothag and Steven Green in-duced Marek and Marek's cousin, Charles Rankin, toprovoke a fight with David Ciprian. In early December1977, Marek and Rankin threatened and attacked DavidCiprian. Later in December 1977, Vice President Greenurged Marek and Rankin to physically attack employeesDeFoor and Norris because they supported AIW. Thereis no showing that Marek or Rankin did so.On January 30, 1978, Marek was injured on the job.He returned to work in April 1978. As found above, ap-proximately 2 weeks after he returned to work, VicePresident Brothag asked him if he had signed an AIWauthorization card. On May 4, Marek signed an AIWcard following his return to work. Ellie Brothag andSteven Green warned Marek not to talk to employeesNorris, Gray, and Green. All three were AIW support-ers. By May 5, 1978, Respondent was aware of theirAIW activities.20 There are no substantial issues of credibility presented regarding therecitation of facts leading up to Marek's discharge, except as noted. Ibased my findings on Marek's testimony.LYMAN STEEL COMPANY 303 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn that date, Respondent received a mailgram fromAIW listing Marek as a member of AIW's organizingcommittee at Respondent's plant. After Respondent hadreceived this mailgram, Brothag admittedly sought outMarek in the plant and "asked him why." Brothag alsoexpressed her recollection that Marek had assured herthat he would never sign such a card. She added: "Atleast you could have given us a chance." She alsowarned that he would "be sorry for this."Following his return to work in April, and until May5, Respondent assigned an average of 6 hours per weekof overtime to Marek. However, on and after May 8,and until his discharge, on or about May 18, Respondentassigned no overtime to Marek. Indeed, on or about May8, Brothag and Steven Green told him that his overtime"was cut."During the final week of Marek's employment VicePresident Brothag and Supervisor John Urschalitzwarned him to stay in the EDM room and to stop talk-ing to AIW supporters, Norris, Gray, and Green.2' OnMay 12 Respondent issued a written warning complain-ing of Marek's inattentiveness to the EDM machine.Marek testified that he had been inattentive as asserted inthe warning.On May 18, 1978, Marek arrived at work to find alarge puddle of oil flowing from his electric dischargemachine.22After Marek cleaned up the oil, both EllieBrothag and President Richard Green told him that hewas fired. Marek protested that similar incidents hadhappened before without discharge resulting. PresidentGreen responded: "I don't have anything against you. Ijust don't want you here." At this point, Marek left.23The following day, at Vice President Brothag's sug-gestion, Marek went to President Green's office. Marekcomplained to Green that other employees had causedoil leaks from the EDM machine and had not been fired.President Green did not rebut Marek's assertion. Instead,he offered to obtain employment for Marek as a welder.Green explained that he did not want Marek working forRespondent. President Green tried to persuade Marek totake the job as a welder. Marek neither sought nor tookthe job suggested by Green.On direct examination, Marek testified that, on theevening of May 17, he checked his EDM machine andclosed all of its valves. He also testified that, before leav-ing, he noticed Supervisor Urschalitz near the EDM ma-chine. However, there is no showing that he protestedhis discharge to President Green or Respondent's otherofficers on and after May 18 on the ground that Urscha-litz tampered with his EDM machine. Indeed, undercross-examination, Marek expressed doubt as to whether21 John Urschalitz, who was a supervisor during the period involvedin Marek's discharge, testified that, after Marek returned to work in 1978,he was frequently away from the EDM machine talking to persons pass-ing by. However. Urschalitz did not contradict Marek's testimony thatUrschalitz and Brothag had warned Marek not to talk to AIW activists,Norris, Gray, and Green.22 1 find from President Green's testimony that this machine is used topunch holes in steel.23 On cross-examination, Marek denied telling President Green thatother employees had suffered oil leaks before. However, at that point,Marek seemed anxious, went on the defensive, and seemed to be embel-lishing his original account, which had been given in a forthright anisweron direct examination.such a protest would have had any effect on his tenure.Nor am I persuaded that on May 18 and 19 Marek toldPresident Green or Vice President Brothag that he hadchecked the valve and ascertained that it was shut downbefore leaving work on May 17. Although Marek testi-fied on cross-examination that he did make such a claimto Respondent's management, Marek did so in an uncer-tain manner. I have also noted his neglect to include anaccount of such a report either in his direct testimony re-garding conversations with President Green and VicePresident Brothag on May 18 and 19 or in a pretrial affi-davit.It appears that other EDM operators suffered oil leaksearlier than Marek without repercussions from Respond-ent's management. Terry McConnell, an EDM operatorin Respondent's employ from February 1973 to June1977, testified credibly that he experienced frequent oilleaks from the EDM machine ranging from I gallon to100 gallons. The larger spills covered the floor of theEDM room. Respondent did not discipline McConnellfor any of his leaks. EDM operators Ulysses Butler andJoe White experienced oil spills without receiving anydiscipline from Respondent. White's spill occurred over-night, filled the EDM room floor, and extended beyondthe room. I also find from employee Ray Norris' uncon-tradicted testimony that EDM leaks were not rare andthat except for Marek no EDM operator suffered punish-ment because of such a leak. President Green also con-ceded that prior to Marek's discharge other employeeshad permitted oil to leak from the EDM machine andhad not suffered any discipline at Respondent's hands.President Green was uncertain as to whether one suchemployee, whose name he could not remember, had beengiven "time off."24(b) Analysis and conclusionsThe General Counsel contends and Respondent deniesthat it deprived Marek of overtime on and after May 8,1978, until his discharge 10 days later, in reprisal for hisannounced support of AIW. I find ample support for theGeneral Counsel's position. Marek signed an AIW cardon May 4, 1978. On May 5, Respondent received wordfrom AIW that Marek was in the forefront of its organiz-ing effort. That same day, Brothag warned that Marekwould "be sorry" for supporting AIW. On May 8, sheand Steven Green told Marek that his overtime was cut.Thereafter, in contrast to his enjoyment of substantialamounts of overtime prior to May 8, 1978, he receivednone. In its brief, Respondent proffered no explanationfor this change in Marek's fortune. Nor did Respondentoffer testimony or records to rebut Marek's testimony. Insum, the timing of the shutoff of Marek's overtime, sosoon after Ellie Brothag's threat, leaves little doubt that24 Urschalitz testified that he thought that there had been "a couple"when asked if there had been other EDM oil leaks by other employees.He also testified that the loss in each instance "was a few buckets." Urs-chalitz' experience with Respondent dated back only to June 1977. TerryMcConnell and Raymond Norris were employed by Respondent for 4years and 4 months and 6 years and 7 months, respectively Aside fromtheir longer experience with Respondent, I noted that Terry McConnelland Raymond Norris seemed more certain of their assertions Urschalitzused imprecise terms, i.e., "a couple" and "a few buckets." which addedto my impression of uncertainty. LYMAN STEEL COMPANY305Respondent used its economic leverage to punish Marekfor becoming an AIW supporter. I find therefore that bydepriving Marek of overtime on and after May 8, 1978,Respondent violated Section 8(a)(3) and (1) of the Act.There can be little question of Respondent's hostilitytoward Marek in early May because of his apparentchange of heart toward AIW. Upon learning of Marek'salignment with AIW, Brothag warned him: "You'll besorry for this." This warning, reflecting Brothag's andRespondent's intentions to punish Marek, violated Sec-tion 8(a)(l) of the Act. A further circumstance whichsupports the General Counsel's contention is the timingof the discharge only 10 days after Respondent discov-ered Marek's pro-AIW sentiment. Finally, uncontradict-ed testimony shows that, while other employees were re-sponsible for serious oil spills from Respondent's EDMmachine, only Marek suffered discharge. This disparatetreatment of Marek, together with its timing so closeupon Respondent's threat of reprisal because he becamean AIW advocate, provides strong support for the Gen-eral Counsel's contention that Marek suffered dischargefor that reason.President Richard Green testified that he fired Marekbecause of the large overnight leakage of oil caused byMarek's negligence, plus warnings Marek had receivedfor not being attentive to his EDM machine. Greencalled the leakage a catastrophe unique in Respondent'shistory. President Green also testified that Marek's unionaffiliation "was the last thing on [his] mind when [he]fired [Marek]. In light of the other evidence bearingupon the question of why Respondent discharged Marek,I have rejected this explanation.Although President Green termed Marek's oil leak tobe a "catastrophe," there was no showing that it wasworse than the worst of the spills testified to by wit-nesses Terry McConnell and Raymond Norris. Nor didRespondent produce any data comparing the productionlosses or losses experienced from other leaks to Marek'sleak. In light of all of the credited testimony, includingthat of President Green showing that at most only a sus-pension was meted out as punishment for EDM oil leaks,the word "catastrophe" seems inadequate to rebut theevidence showing that Marek had suffered disparate pun-ishment. Granted that the warning of May 12 was forgood cause, the earlier warnings were directed at thwart-ing Marek's discussions of AIW with leading AIW em-ployee activists. These earlier warnings which I havefound to be violative of Section 8(a)(l) of the Act pro-vided further evidence of Respondent's general unionanimus, and of its unsuccessful attempts to persuadeMarek to reject AIW.Nor am I persuaded that the news of Marek's activesupport for AIW played no role in Richard Green's deci-sion to fire Marek. The AIW mailgram announcingMarek's activities on behalf of AIW was addressed toPresident Green. When asked if he was aware at thetime of his decision that Marek had joined AIW, Greenanswered, "Not really." Yet on the very day that revela-tion dropped in on President Green, his close associate,Vice President Brothag, learned of it and threatenedMarek with reprisal because of his support for AIW. Therecord also shows that President Green was himself ac-tively hostile to AIW. His coercive interrogation of em-ployees regarding their union sentiment and his participa-tion in the unlawful constructive discharge of AIW ac-tivist Raymond Norris showed his willingness to engagein unfair labor practices to defeat union organizing ef-forts among his employees.In sum, I do not credit President Green's explanationfor his decision to discharge Marek. In rejecting his testi-mony in this regard, I have noted his evasiveness andhostility while under the General Counsel's examination.I find, contrary to Respondent's position, that a prepon-derance of the evidence shows that President Green usedthe oil leak as a pretext for discharging Marek. I alsofind that the actual reason for Marek's discharge was hisswitching allegiance to AIW. I find, therefore, that bydischarging Marek on May 18, 1978, Respondent violat-ed Section 8(a)(3) and (1) of the Act.2. James Green(a) The Facts25Respondent employed James Green as a burner fromJanuary 1974 until his discharge on August 7, 1978. OnApril 27, 1977, Green executed an AIW authorizationcard. In May 1977 Vice President Steven Green toldJames Green that it would be to the employees' advan-tage to support "the Teamsters Union." In the afternoonof that same day, Steven Green gave $100 to JamesGreen. Vice President Green also told employee JamesGreen that "once the Teamsters got in, the $200 wouldbe coming."Respondent first imposed discipline on James Greenon April 14, 1978. On that occasion, employee Green re-fused to comply with Vice President Brothag's directionto train employee Dan Jereb to use a machine. Thatsame day, Respondent imposed a 1-day suspension onemployee Green.Notwithstanding Vice President Green's advice, onMay 1, 1978, James Green executed a second AIW au-thorization card. Also, AIW's mailgram of May 5, 1978,directed to Respondent, listed employee James E. Greenas a member of AIW's organizing committee.As previously found, in its effort to interfere withAIW's organizing effort, in May 1978, Vice PresidentsBrothag and Green and Supervisor Urschalitz instructedemployee Marek not to converse with James Green. OnJuly 25, 1978, employee Byomin went to employeeJames Green to borrow some devices known as "shoes"to be used for lifting metal plates. I find from DavidByomin's testimony that, while he and Green were con-versing, Vice President Brothag approached him andsaid, "I don't want you talking to James Green ever.There are other shoes on the other side of the shop."On occasion, during May and June 1978, PresidentGreen asked employee Enoch how James Green wasworking. Presidents Green complained to Gray about"little arguments" he and employee Green had aboutwork assignments. At one point, President Green said he2 Except as noted, no substantial issues of fact were raised regardingthe circumstances leading up to James Green's discharge. I have basedmy findings of fact on the testimony of James Green, Ronald Marek, andDavid ByominLYMAN~ ST E COM AN 305  306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "sick and tired" of James Green, adding that hewanted to "get rid of him."26On May 15, 1978, President Richard Green pressedJames Green to train employee Dan Jereb on the samemachine upon which James was then working. James re-fused the request on the ground that that machine wasnot his usual work and he was not being paid the wagesusually paid to the operator of that machine. Upon hear-ing employee Green's refusal, President Green said thathe understood that James Green had been late again thatmorning. James Green denied that he had been late.Richard Green said, "Well I was told that you were, andI am going to give you a written reprimand for it."President Green also remarked that James Green hadonce before visited the National Labor Relations Boardand the Civil Rights Commission. He told Green: "Ifyou feel you have to go down again, go ahead." Thatsame day, Respondent imposed a -day suspension uponemployee James Green.On August 7, 1978, Supervisor John Urschalitz in-structed James Green to pull "drops," which are por-tions of heavy steel plates, to be worked on by otherburners. However, James Green believed the drops werein precarious positions and might fall upon him. He de-cided that the assignment was "too much for one man tohandle" and refused repeated requests to move the steel.After Urschalitz had failed to persuade employee Greento do the work, President Richard Green intervened.When James Green again refused, President Green toldhim that if he believed the assigned work was too dan-gerous that he should consider himself terminated. JamesGreen left the plant.On the following day, Vice President Ellie Brothag in-vited James Green back to the plant to discuss his dis-charge with President Green. James Green returned thatday and, in the discussion which ensued with PresidentGreen, he again refused the assignment of moving thesteel plates. James Green asserted that he wished to keephis job, but that he would not move the steel plates be-cause of the danger he perceived. President Green thenstated that James Green remained discharged.There was conflicting testimony regarding the dangerto James Green. Ray Norris, a 6-year employee, ob-served the pile of steel plates which included the platewhich Norris was to move. Norris testified that he con-sidered the situation to be "[vJery dangerous." In con-trast, employee Karl Golias testified, on cross-exminationby Respondent, that he did not consider the situationconfronting James Green as being abnormally dangerous.Respondent's witnesses John Urschalitz and Willie Allenconcurred in employee Golias' appraisal. A further cir-cumstance to be weighed was Urschalitz' uncontradictedand credited testimony that, when James Green statedthat the assignment of pulling the plate was too danger-26 President Green denied making these remarks. However, as EnochGray impressed me as the more candid witness of the two, I have reliedon his testimony in finding that President Green made the quoted com-ments. Further, in light of James Green's refusal of two training assign-ments in April and May 1978, it was likely that President Green ex-pressed annoyance toward him in the context of remarks about employeeGreen's work.ous, Urschalitz' offered to assign another employee toassist Green.27Yet, Green persisted in his refusal.(b) Analysis and conclusionsThe General Counsel contends that Respondent sus-pended James Green's employment for I day on May 15and, later, on August 7, discharged him because he sup-ported AIW. In agreement with Respondent, I find thatthe record does not support the General Counsel's posi-tion.Despite my impression that Respondent was hostiletoward James Green because he supported AIW, that in-gredient did not motivate Respondent on May 15 andAugust 7, 1978. Instead, I find employee Green providedRespondent with just cause to punish him on May 15and again on August 7.Another factor weighing against the General Counsel'scase is the Respondent's forbearance. In the first in-stance, Respondent did not seize on the May 10 refusalof an assignment to get rid of James Green. Instead,President Green only suspended him for 1 day. In thesecond incident, Respondent gave Green two opportuni-ties to change his mind. When he did not do so, Re-spondent terminated him. Respondent's conduct was notthat of one anxious to be rid of an employee. Instead,Respondent made serious attempts to avoid terminatingJames Green.The record does not persuade me that Respondent re-sorted to pretext or singled James Green out for specialtreatment, either when it punished him for refusing totrain one employee in May, or when it discharged him inAugust. There was no evidence that Respondent treatedJames Green differently from other employees quilty ofmisconduct similar to his. Nor was there any showingthat Respondent departed from its normal practices in itstreatment of James Green.In sum, I find that General Counsel has not shown bya preponderance of the evidence that employee JamesGreen suffered a I day-suspension and was thereafter dis-charged because of his union activity. I shall thereforerecommend that the allegations regarding James Green'ssuspension and termination be dismissed.3. Enoch GrayRespondent employed Enoch Gray from 1972 untilOctober 1978. As found above, in May 1977, Respond-ent's management attempted to enlist Gray's support forLocal 436. Vice President Ellie Brothag urged Gray tovote for Local 436. On May 3, 1977, Gray signed aLocal 436 authorization card. Vice President StevenGreen offered $200 to Gray if he would agree to votefor Local 436. Soon after the offer, Vice President Greengave Gray $200 and promised to pay him $250 moreafter the election.It is Respondent's policy to withhold holiday pay froman employee who is absent either a day before a holidayor on the day after the holiday. In 1977, employeeEnoch Gray was absent on the day after July 4. Never-27 Urschalitzs detailed testimony presented a logical and reasonable se-quence of remarks. He also appeared to be giving his full recollection. LYMAN STEEL COMPANY307theless, Ellie Brothag came to him at the plant and paidhim for July 4 and 5.In 1978, Gray supported AIW. On May 2, 1978, Graysigned an AIW authorization card. Respondent receivedAIW's mailgram 3 days later, listing Enoch Gray as amember of AIW's organizing committee.As found above, Respondent's first reaction to EnochGray's change of heart occurred on May 15, 1978, in aconfrontation with Vice President Ellie Brothag.Brothag threatened Gray with punishment because hehad become an AIW supporter.In less than 2 weeks, Gray gave Respondent an oppor-tunity to implement Brothag's warning. Later in May1978, Enoch Gray asked President Green to permit himto take a vacation to begin on Friday, May 26, andextend 1 day beyond Memorial Day, which fell onMonday, May 29. President Green refused Enoch Gray'srequest and Respondent did not pay him for the Memori-al Day holiday. Thus, unlike 1977, when Respondent de-parted from its holiday policy in an effort to rewardGray for apparently adhering to Local 436, Respondentenforced its policy in 1978 after Gray had changed hisallegiance to AIW. The explanation for this change intreatment was provided by the implied threat of reprisalwhich Brothag leveled at Gray on May 15, 1978. I findit likely that her warning reflected the union animus ofPresident Green who had received the AIW mailgramlisting Gray as an AIW activist, on or about May 5,1978. I find, therefore, that Respondent, by withholdingGray's 1978 Memorial Day holiday pay, punished him inviolation of Section 8(a)(3) and (1) of the Act.4. Raymond Norris(a) The factsRespondent employed Raymond Norris as a welderfrom April 1972 until September 25, 1978. RaymondNorris was one of the employees who met with AIWRepresentative Nick Serraglio, along with several otheremployees, on April 26, 1977, to initiate AIW's organiz-ing drive at Respondent's plant. Raymond Norris signedan AIW authorization card on April 27, 1977. On orabout April 28, 1977, Respondent received an AIW mail-gram announcing that Raymond Norris and other namedemployees were members of AIW's organizing commit-tee.28In December 1977, or early January 1978, Vice Presi-dent Steven Green revealed Respondent's hostilitytoward Ray Norris. During that period, Vice PresidentGreen suggested to employee Marek ways and means ofgetting rid of Norris, including physical attacks anddoing damage to Norris' automobile. There is no show-ing that Marek or his cousin, Charles Rankin, or anyother employee carried out the suggested attacks on RayNorris.29Ray Norris was active on behalf of AIW in 1978. Inearly May he solicited employee signatures on AIW au-thorization cards at the plant. He obtained signed cardsa8 My findings regarding Norris' employment history and union activi-ty are based on his uncontradicted testimony and exhibits.*' My findings regarding Vice President Green's attempts to harassNorris are based on Ronald Marek's testimony.from employees Ronald Marek, James Green, UlyssesButler, Anthony J. Colonil, Alan Cross, Ronnie Sum-mers, Gregory Shehee, Nick Bertovich, and EnochGray, Jr., at Respondent's plant.As found above, on or about May 3, 1978, employeeRichard Hlad signed an AIW card and returned it toRay Norris. Also, as found above, approximately 30 min-utes later, Vice President Brothag approached Hlad andinstructed him to get his signed card back from RayNorris. Brothag told Hlad that Norris "is no good" andthat Norris "would get [Hlad] in trouble." She warnedHlad to "stay away from [Norris]." Brothag also direct-ed Hlad to sign a written statement accusing Norris ofsoliciting Hlad's signature on the authorization card "onCompany time."As found above, in September 1978, Vice PresidentsSteven Green and Ellie Brothag warned employee Hladthat, if AIW were successful in the coming representa-tion election, Respondent would terminate Ray Norris.On June 22, and again on June 24, 1978, Vice Presi-dent Steven Green asked employee David Byominwhether Ray Norris spoke to him about AIW duringworktime. Shortly after this incident, Ray Norris' nameagain came up in a conversation between Ellie Brothagand employee Byomin regarding the union campaign. Inthe spring or summer of 1978 Ray Norris successfully so-licited Byomin's signature on an AIW authorization card.On July 20, 1978, Supervisor John Urschalitz issued awritten reprimand to Ray Norris which declared:This is the fourth reprimand for failure to reportthat you would not be in to work.You will be advised what day you will have off,without pay.However, Respondent did not impose the -day layoffuntil 2 days before the scheduled Board-held election.On September 19, President Richard Green gave Norriswritten notification that his -day layoff without pay forthe four reprimands would occur on September 20, 1978.Further insight into Respondent's attitude toward RayNorris was provided on direct examination by the testi-mony of Vice President Brothag. When asked to testifyregarding Norris' activities on behalf of AIW within the"last few weeks prior to the second election," VicePresident Brothag testified as follows:I would frequent the shop and many days-and thiswould be almost everyday-I could see Ray Norrissneaking up around the place way on the other sideof the shop.And I even mentioned it to him one time, I askedhim where he was going, and he did say to the restroom.And I said, "Oh there is one back there."And then this would be every day. So finally Icouldn't contain him to the welding department, soI asked Steve Green to go out and sit at a burningtable to contain Ray Norris to his welding depart-ment.LYMAN STEEL COMPANY 307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 18 and 19, Vice President Steven Greenkept Norris under surveillance as instructed by Brothag.On or about September 9, 1978, President RichardGreen asked Ray Norris to take a 2-week vacationwhich would have included September 22, 1978, the dayof the Board-held election. However, Norris refused,stating that he planned to take his vacation in Novemberand December 1978.On September 21 and 22, Supervisor Urschalitz in-structed Norris to use the bathroom in the back of theshop, closer to Norris' work station. Prior to theseinstructions Respondent kept that facility locked.The poor condition of the back bathroom was de-scribed by employee Norris. One of the two toilets was"stopped up," the second toilet had a broken seat, andthe floor had an accumulation of unpleasant smellingwater.Ray Norris was the AIW's observer at the Board-heldelection at the Respondent's plant on September 22,1978. On the morning of the next working day, Monday,September 4, Norris arrived at work. When he went tothe timeclock to punch in, he found his timecard missing.He noticed a tornup timecard on the floor. He discov-ered that it was his. Norris then went to the lockerroom, where he discovered that his work clothes, twopairs of workshoes, and his glasses were missing from hislocker. He also noticed ashes from papers that had beenburned in the bottom of his locker. Attached to theinside of his locker was a piece of a brown paper bag onwhich were inscribed in black obscene references toNorris, "AIW out of the way," "Norris on his way out"and "get out before you are carried out." At the bottomwas a tombstone shaped figure on which was inscribed:"Ray Norris had no hair rest in peace 9-22-78 AIW."Norris immediately reported to Vice PresidentBrothag. I find from Norris' testimony that he toldBrothag that his locker had been broken into, that his time-card, work shoes, and glasses were gone and that hecould not work without the shoes and glasses. Brothagresponded: "I don't know anything about it." Norris saidthat he could not work without the missing items.30Norris left the plant and went home.On Tuesday morning, September 25, Norris tele-phoned Vice President Brothag to set up a meeting withPresident Green. On Brothag's instruction, Norris ar-rived at the plant at 8:30 that same morning. AfterNorris told President Green of his misfortune, Greensaid, "I thought you came in here to talk to me aboutquitting." Norris denied that he intended to quit, addingthat he could not work without his glasses or workshoes.President Green responded that he, Green, had nocontrol over the other employees, their actions, or theirfeelings towards Norris. Norris insisted he could notwork under such conditions. He added that he wanted totake an immediate 2-week vacation, during which hehoped that "things will cool off and I will come back towork and it will be alright." President Green rejectedNorris' suggestion, stating: "No, you will take a week offin November and one in December."3o Brothag did not dispute Norris' testimony.At this point, Vice President Steven Green arrivedand joined the discussion. He began to criticize Norris'work performance. Vice President Green complainedthat Norris did not work "more than 40 to 50 percent ofthe time." He also charged Norris with poor workman-ship and accused him of excessively roaming around theplant.Norris turned to President Green and protested thathe, President Green, had pressed Norris to take a 2-weekvacation earlier in September, before the Board election.When Norris looked at his watch, Vice President StevenGreen stated, "Well, I guess I'm boring you. Why don'tyou quit?" At this, Norris turned to Green and said, "Ifyou can't straighten it out so I'm able to work, give memy vacation pay and I will quit." President Green gaveNorris the requested vacation pay and Norris quit.(b) Analysis and conclusionsThe General Counsel contends that "based on the Re-spondent's knowledge, animus, and reaction to Norris'predicament, a finding of an unlawful constructive dis-charge in violation of Section 8(a)(1) and (3) of the Actis warranted." (G.C. br., p. 14.) Respondent argues thatNorris' decision to terminate his employment "can in noway be said to be the fault of the Respondent or a viola-tion of Section 8(a)(3)."31 I find merit in the GeneralCounsel's contention. By refusing Raymond Norris' re-quest to take a 2-week vacation, Respondent sought toconfront Norris with no alternative but to quit. Respond-ent's treatment of Norris' request was motivated byunion animus and therefore was violative of Section8(a)(3) and (1) of the Act.Ray Norris' union activity is amply shown. He partici-pated in the original organizing campaign beginning onApril 26, 1977, when he met with an AIW representativeand signed an AIW authorization card. On the followingday, AIW notified President Richard Green that Ray-mond Norris was a member of AIW's organizing com-mittee. Thereafter, in 1978, Ray Norris continued to so-licit signatures of his fellow employees on AIW authori-zation cards. Finally, at the election on September 22,Ray Norris acted as AIW's observer.Also made plain was Respondent's knowledge ofNorris' leading role in AIW's campaign and Respond-ent's hostility toward Norris because of his union activi-ty. Vice President Green expressed a strong desire to getrid of Norris and sought the assistance of employees topersuade Norris to leave. Vice President Green alsothreatened Norris' discharge if the Union lost the secondelection. Vice Presidents Green and Brothag interrogat-ed employee Byomin regarding Norris' AIW activity.Respondent endeavored to prevent Norris from helpingAIW by keeping him under surveillance on September18 and 19, 1978. With similar intent, Respondent belated-31 In its brief (Resp. br., p. 25 fn. 5), Respondent moves for an orderstriking Ray Norris' testimony on direct examination and for dismissal ofthis portion of the complaint on the ground that I precluded Respond-ent's cross-examination of Ray Norris. Upon thoroughly reviewing thetranscript, I could find no evidence that Respondent's counsel was pre-cluded from cross-examination of Ray Norris. Indeed, at page 381 of thetranscript, I expressly invited Respondent's counsel to cross-examine thewitness further if he wished.--- LYMAN STEEL COMPANY309ly imposed suspension on Norris but 2 days before theelection and 2 months after the Respondent had repri-manded him and warned that such punishment was inthe offing.Respondent seemed to welcome Norris' misfortune asan opportunity to get rid of him. Respondent's reactionto Norris' report, that he had lost both pairs of work-shoes and his glasses and could not work, was less thansympathetic. Ellie Brothag upon hearing of Norris'plight said she knew nothing about it and was content towatch a 6-year employee leave the plant. When Norrisappeared at the plant on September 25, President Greenrevealed Respondent's attitude when he stated in essencethat he thought Norris was coming to notify Respondentthat he was quitting. Later that same morning, VicePresident Steven Green gave voice to a similar sentimentwhen he suggested that Norris quit his job.The best opportunity to get rid of Norris occurredwhen Norris complained that he could not work becausehe had lost his glasses and his work-shoes. At that point,President Green declared that he had no control overNorris' fellow employees or their actions toward Norris.This suggested that Respondent could do nothing to pre-vent recurrence of similar losses of property or otheremployee actions against Norris himself. When Norrisexpressed apprehension about working in this hostile at-mosphere and asked for a 2-week vacation to let things"cool off," President Green refused. Thus was Norrisfaced with a choice of either going back to work in thedangerous environment or quitting his employment. Atthis point, Vice President Green added to the hostile at-mosphere surrounding Norris by criticizing his work andhis performance in general and then suggesting "whydon't you quit?" When Norris appealed to PresidentGreen saying, "If you can't straighten it out so I am ableto work, give me my vacation pay and I will quit,"President Green jumped at this opportunity and gavehim his vacation pay. Against the backdrop of Respond-ent's stated hostility toward Norris because of his AIWactivity, I find that Respondent was glad to exploitNorris' misfortune as an opportunity to get rid of a trou-blesome AIW supporter.Respondent urged rejection of the General Counsel'scontention on the ground that Respondent bears no re-sponsibility for Norris' decision to quit. In support of itsposition, Respondent explained that Norris had decidedto quit if AIW lost the election and carried out his deci-sion when Respondent rejected his vacation request. Ifind no merit in this explanation.That Norris may have expressed to fellow employeesan intent to quit if AIW lost the September 22 electiondoes not assist Respondent's defense. For, on September25, when President Green asked him if he was coming tothe plant to discuss quitting, Norris replied, "No, but Ican't work." Norris went on to complain of the loss ofhis shoes and glasses, which losses made it impossible forhim to work. For his part, President Green did not offerNorris any time to obtain replacements. Nor did Greenotherwise encourage Norris to return to work. Instead,President Green held himself and Respondent aloof fromNorris' plight. President Green added to Norris' burdenby suggesting that Norris was in constant danger fromhis fellow employees and that Respondent could donothing to protect him. Not until he found himself con-fronted with an immediate return to the harsh dangerraised by President Green's remarks did Norris talk ofquitting. Norris said he would return to work if Presi-dent Green would do something to enable him to work.Instead of attempting to allay Norris' fears, Greenhanded him his vacation pay. Thus, far from showingthat Norris intended to quit, the exchange between Presi-dent Green and Norris on September 25 showed beyondquestion that Norris wanted to return to his job and thatRespondent did not want him to do so.Also wanting in merit is Respondent's attempted expla-nation of its refusal to grant Norris' request for a 2-weekvacation. Respondent's asserted ground for refusing thatrequest was that Norris was its only welder and couldnot be spared. Initially this explanation suffers from theinfirmity of being an afterthought, raised for the firsttime before me. For there is no showing that eitherPresident Richard Green or Vice President StevenGreen offered this explanation to Norris on September25, when he asked for an immediate vacation.President Green's attempt to persuade Norris to take a2-week vacation, beginning approximately 16 days priorto Norris' request, casts further suspicion upon theclaimed necessity for Norris' continued presence at theplant during the 2 weeks following September 25. Asidefrom President Green's testimony that Norris could notbe spared, there was no showing that as of September25, 1978, Respondent's expected workload for the periodcovered by Norris' request would have been any greaterthan it had been during the period suggested by Presi-dent Green approximately 16 days earlier.In any event, the fatal blow to Respondent's defensewas that, after President Green denied his vacation re-quest, Norris in effect withdrew it and stated his condi-tional willingness to return to work. Norris was willingto forego an immediate vacation if Respondent wouldassure him a safe work environment. However, PresidentGreen uttered not a word of hope for Norris. ThusNorris quit, not only because Green denied his vacationrequest, but also because of the implicit rejection of hisplea for security at his work station.In sum, I find from the record as a whole that Re-spondent constructively discharged Norris on September25, 1978, in reprisal for his activities on behalf of AIW.Accordingly, I find that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.D. Respondent's Refusal To Bargain With AIWOn or about April 30, 1977, Respondent received aletter from AIW, dated April 27, 1977, demanding bar-gaining and recognition. In its letter, AIW claimed ma-jority status in a unit consisting of Respondent's produc-tion and maintenance employees. Respondent has neveragreed to recognize AIW as the bargaining representa-tive of its production and maintenance employees. As ofApril 27, 1977, AIW enjoyed the support of a majorityof Respondent's 34 production and maintenance employ-ees. On April 28, 1977, AIW filed its representation peti-tion in Case 8-RC-10916, seeking an election in the fol-LYMAN STEEL COMPANY 309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowing unit of employees at Respondent's WarrensvilleHeights, Ohio, facility:All production and maintenance employees andtruck drivers excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act.The parties have agreed that this unit is appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act.Respondent contends that a bargaining order is unwar-ranted on the following grounds: (a) AIW no longer rep-resents a majority of the unit employees; (b) the miscon-duct of AIW's supporters renders AIW unworthy of abargaining order; (c) Respondent's conduct in 1978 doesnot preclude the holding of a third election; (d) AIW haswaived whatever entitlement it had to a bargainingorder; and (e) Respondent could not properly recognizeand bargain with AIW. For the reasons set out below, Ifind no merit in Respondent's contentions and shall rec-ommend imposition of a bargaining order.Turning to the first ground urged by Respondent, Inote that in N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 610 (1969), the Court reaffirmed, without qualifica-tion, the settled principle that a bargaining order is notrendered inappropriate by the circumstance that a unionhas lost, or may have lost, its majority status between thetime of the commission of the employer's unfair laborpractices and the Board's decision. The Court stated (395U.S. at 610-611):Remaining before us is the propriety of a bargain-ing order as a remedy for a §8(a)(5) refusal to bar-gain where an employer has committed independentunfair labor practices which have made the holdingof a fair election unlikely or which have in fact un-dermined a union's majority and caused an electionto be set aside. We have long held that the Board isnot limited to a cease-and-desist order in such cases,but has the authority to issue a bargaining orderwithout first requiring the union to show that it hasbeen able to maintain its majority status. SeeN.L.R.B. v. Katz, 369 U.S. 736, 748, fn. 16 (1962);N.L.R.B. v. P. Lorillard Co., 314 U.S. 512 (1942).And we have held that the Board has the same au-thority even where it is clear that the union, whichonce had possession of cards from a majority of theemployees, represents only a minority when thebargaining order is entered. Franks Bros. Co. v.N.L.R.B., 321 U.S. 702 (1944). We see no reasonnow to withdraw this authority from the Board. Ifthe Board could enter only a cease-and-desist orderand direct an election or a rerun, it would in effectbe rewarding the employer and allowing him to"profit from [his] own wrongful refusal to bargain,"Franks Bros., supra at 704, while at the same timeseverely curtailing the employees' right freely to de-termine whether they desire a representative. Theemployer could continue to delay or disrupt theelection processes and put off indefinitely his obliga-tion to bargain; and any election held under thesecircumstances would not be likely to demonstratethe employees' true, undistorted desires.32The Court, in Gissel, also rejected Respondent's sug-gestion that to impose a bargaining order on employeeswho may not desire AIW is an unnecessarily harshremedy that needlessly prejudices employees' Section 7rights. (395 U.S. at 612.) The Court stated:Such an argument ignores that a bargaining order isdesigned as much to remedy past election damageas it is to deter future misconduct. If an employerhas succeeded in undermining a union's strengthand destroying the laboratory conditions necessaryfor a fair election, he may see no need to violate acease-and-desist order by further unlawful activity.The damage will have been done, and perhaps theonly fair way to effectuate the employee rights is tore-establish the conditions as they existed before theemployer's unlawful campaign.33Thus, for the reasons set forth in Gissel, supra, neitheremployee turnover nor the lapse of time involved be-tween AIW's acquisition of majority status on April 27and the entry by the Board of an order to remedy Re-spondent's unlawful conduct would bar an otherwise ap-propriate bargaining order.The incidents of misconduct, including obscenities, athreat to Vice President Brothag's daughter, an abusiveletter addressed to Vice President Brothag, and other as-serted incidents of apparent employee misconduct arenot to be condoned. However, I am not persuaded thatsuch incidents were sufficient to foreclose entry of a bar-gaining order to remedy Respondent's unfair labor prac-tices. There was no showing that AIW was responsiblefor or condoned any of the incidents of misconduct setforth in the record.Respondent also claim that Local 436's attainment ofmajority status soon after AIW had made its claim ex-cused Respondent from recognizing AIW. However, asthere is no showing that Local 436 ever achieved an un-tainted majority among its production and maintenanceemployees, Respondent's claim is unsupported.Not until May 14, 1977, did Local 436 obtain signedauthorization cards from 16 unit employees. Assumingthat there were 34 employees in the unit on that date,Local 436 did not have majority support.34Between3Z The Court specifically noted that an employer's unlawful conductwhich causes an election to be set aside does more han simply delay hisbargaining obligation. The employer "can also affect the outcome of arerun election by delaying tactics, for figures show that the longer thetime between a tainted election and a rerun, the lesser are the union'schances of reversing the outcome of the first election." 395 U.S. at 611,fn. 30."3 The Court added (id. at 613): "There is, after all, nothing permanentin a bargaining order, and if, after the effects of the employer's acts haveworn off, the employees clearly desire to disavow the union, they can doso by filing a representation petition."34 At the hearing, I did not receive a Local 436 authorization cardsigned by Gregory J. Sheehy. Local 436 offered Sheehy's card and re-quested a stipulation that the card was signed on May 10, 1977. Howev-er, the General Counsel refused to enter into a stipulation on the groundthat the card signed by Sheehy gave as the date of signature 4-10-77, atime, according to the General Counsel, when Sheehy was not Respond-ent's employee.Continued---- --- - LYMAN STEEL COMPANY311January 27 and March 16, 1978, Local 436 obtained sixadditional cards. Thus, as of March 16, 1978, Local 436had 22 cards. The parties stipulated that there were 30employees in the production and maintenance unit as ofMay 5, 1978. Thus, assuming that the same number ob-tained on March 16, 1978, Local 436 had a sufficientnumber of cards to constitute a majority. However, thatmajority was mortally tainted by Respondent in 1977.As found above, in May 1977, Respondent's manage-ment actively assisted Local 436's organizing campaign.During that month, Vice President Richard Green of-fered to pay employee Daniel Sheehan for signing aLocal 436 authorization card. Also, Vice PresidentGreen solicited employee Robert Burnett's signature on aLocal 436 authorization card. Vice President EllieBrothag evidenced Respondent's favorable attitudetoward Local 436 when she told employee Verbic that ifhe signed a card for Local 436, "the Company wouldtake care of [him]." Verbic followed Brothag's sugges-tion. Vice President Green told employee Verbic topunch out an hour early and to go to a Local 436 meet-ing. The next day at Vice President Green's invitation,Verbic appeared in his office, reported that he attendedthe meeting, and received $4 in cash. Also in May 1977,Vice President Green solicited employee James Green'ssupport for the Teamsters and paid him $100 to achievethat end. At or about the same time, Vice PresidentGreen told employee Enoch Gray that he would givehim $200 to vote for Local 436 and another $250 afterthe election. In early May, Brothag encouraged EnochGray to sign a Local 436 card. Gray signed a Local 436athorization card on May 3, 1977. John Verbic signed aLocal 436 authorization on May 4, 1977. Daniel Sheehansigned a Local 436 authorization card on May 13, 1977.Finally, in September 1978, President Richard Green dis-closed in talks to his employees that in 1977 Respond-ent's management had asked employees to support Local436.Considering Respondent's considerable, unconcealedassistance to Local 436's campaign, I find that the prof-fered authorization cards are so tainted as to removethem as the basis for claiming majority support. See Pro-fessional Ambulance Service, Inc., 232 NLRB 1141, 1153(1977).Citing C. E. Collins, et al., d/b/a Collins Mining Co.,177 NLRB 221 (1969), as authority, Respondent arguesthat, by not alleging violation of Section 8(a)(5) in theinitial charges in this case and by its agreeing to thesecond election, AIW waived any entitlement it mighthave had to a finding that Respondent violated Section8(a)(5) and (1) of the Act. I reject this unfounded conten-tion.The cited authority has no application here. In Collins,the Board refused to find a violation of Section 8(a)(5)Although received in evidence, Local 436's authorization card execut-ed by Rufus Gray bears no date. Nor is there any testimony showingwhen Gray signed the card. I have not counted Gray's card in determin-ing when Local 436 obtained cards from a majority of the unit employ-ees.I have not counted an authorization card apparently signed by employ-ee Terry L Smith which bears no date. I also noted that employeeRonnie Summers signed one Local 436 authorization card on May 12.1977, and a second Local 436 card on the following dayand () of the Act where it found no showing that a ma-jority of the employer's employees supported the charg-ing union's demand for recognition. Here, at the timeAIW first demanded recognition and bargaining, it en-joyed the support of a majority of Respondent's produc-tion and maintenance employees. Thereafter, AIW didnothing to waive its entitlement to recognition as thebargaining representative of Respondent's productionand maintenance employees.The impact of Respondent's unfair labor practicesupon its 30 to 35 production and maintenance employeeswas so pervasive as to deplete AIW's strength and makeit highly unlikely that the Board could conduct a fairelection among Respondent's employees. It is likely thatword of Respondent's many unfair labor practices, in-cluding the constructive discharge of leading AIW advo-cate Ray Norris, the discrimination against Enoch Graybecause of his activity on behalf of AIW, and the dis-crimination against employee Ronald Marek also becauseof his support of AIW, has reached many of the employ-ees. These manifestations of animus toward AIW wouldprobably intimidate many, if not all, of the unit employ-ees. Therefore, I find that AIW's authorization cards arethe most reliable indication of the desires of the unit em-ployees concerning representation.AIW obtained signed authorization cards from a ma-jority of the employees in the appropriate unit by April27, 1977, the date it demanded recognition, and was enti-tled to such recognition on and after that date. Instead ofgranting recognition, beginning in late November 1977,Respondent engaged in a succession of unfair labor prac-tices beginning with attempts to induce employees toforcefully persuade AIW supporters to quit Respondent'semploy and ending with the constructive discharge ofAIW activist Norris on September 25, 1978. I find there-fore that the Respondent violated Section 8(a)(5) of theAct by its refusal to recognize AIW on and after April24, 1978, which is the beginning of the 6-month period oflimitations provided by Section 10(b) of the Act. Chro-malloy Mining and Minerals, Alaska Division, 238 NLRB688 fn. 3 (1978); Howard Manufacturing Company, Inc.,180 NLRB 220, 222 (1969).CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. AIW and Local No. 436, respectively, are labor or-ganizations within the meaning of Section 2(5) of theAct.3. Respondent interfered with, coerced, and restrainedits employees in the exercise of rights guaranteed by Sec-tion 7 of the Act, thereby committing unfair labor prac-tices prohibited by Section 8(a)(1) of the Act by:(a) Offering to pay and paying employees to threatenand harass employees who supported AIW.(b) Interrogating employees concerning their unionmembership, activities, sympathies, and desires and theunion membership, activities, sympathies, and desires offellow employees, or of prospective employees.(c) Threatening employees with plant closure, layoff,discharge, stricter discipline, or other reprisals if theyLYMAN STEEL COMPANY 311 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupported AIW, associated with known AIW supporters,or if AIW became their bargaining representative.(d) Giving employees the impression that their unionactivities were under Respondent's surveillance by con-fronting employees with knowledge that they had signedauthorization cards in favor of AIW.(e) Promulgating and maintaining unlawful no-solicita-tion rules.(f) Instructing employees not to discuss their union ac-tivities or their union sentiments among themselves.(g) Ordering employees to request the return of theirauthorization cards from AIW.(h) Directing employees to sign statements stating thatemployees soliciting on behalf of AIW had done soduring working time.(i) Giving employees the impression that their unionactivities including voting in a Board-held election wereunder Respondent's surveillance by telling employeesthat they knew how employees voted in the Board'ssecret-ballot election.(j) Warning employees that employees who supportedAIW would be terminated.(k) Maintaining surveillance of employees duringworking hours to prevent employees from engaging indiscussions regarding AIW.(1) Threatening that if employees engaged in an eco-nomic strike, Respondent would replace them perma-nently without hope of reinstatement.(m) Promising an employee a wage increase if AIW'sorganizing campaign failed.4. Respondent assisted a labor organization in violationof Section 8(a)(2) and (1) of the Act by promising an em-ployee a cash payment if he would support Local 436.5. Respondent violated Section 8(a)(3) and (1) of theAct by discontinuing Ronald Marek's overtime and dis-charging him, by refusing to pay employee Enoch Grayhis holiday pay for Memorial Day 1978, and by con-structively terminating employee Ray Norris on Septem-ber 25, 1978.6. Since April 27, 1977, a majority of the employees inthe following appropriate unit employed at Respondent'sWarrensville Heights, Ohio, plant have designated AIWas their exclusive representative in that unit for purposesof collective bargaining:All production and maintenance employees andtruck drivers excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act.7. Respondent, by refusing on and since April 24,1978, to recognize and bargain with AIW as the repre-sentative of its employees in the appropriate unit, has re-fused and is refusing to bargain in good faith and thushas committed, and is committing, unfair labor practicesprohibited by Section 8(a)(5) and (1) of the Act.8. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.9. Respondent has not committed any unfair laborpractices except as noted above.IV. REPORT ON OBJECTIONS AFFECTING THE RESULTSOF THE SECOND ELECTION IN CASE 8-RC-10916Having found that during the critical period betweenthe date of the first election, i.e., May 24, 1977, and thedate of the rerun election, September 22, 1978 (TheSinger Company, 161 NLRB 956 (1966); Goodyear Tireand Rubber Company, 138 NLRB 453 (1963)), Respond-ent violated Section 8(a)(l), (2), and (3) of the Act, it fol-lows that the election must be set aside. Dal-Tex OpticalCompany, Inc., 137 NLRB 1782, 1786-87 (1962); Leas &McVitty, Incorporated, 155 NLRB 389, 390-391 (1965).Accordingly, I shall recommend that the election heldon September 22, 1978, in Case 8-RC-10916, be set asideand that the petition be dismissed.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices, I shall recommendthat it cease and desist therefrom and take affirmativeaction necessary to effectuate the purposes of the Act. Ishall further recommend that Respondent be ordered tooffer employees Ronald Marek and Raymond Norris im-mediate and full reinstatement to their former positionsor, if those positions are not available, to substantiallyequivalent positions without prejudice to their entitle-ment to overtime work, their seniority, or their benefitsand privileges. I shall also recommend that Respondentbe ordered to make employees Enoch Gray, RonaldMarek, and Raymond Norris whole for any losses of paythey may have suffered, by payment to each of them thesums they would have earned but for the discriminationagainst them. Such losses shall be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962), and FloridaSteel Corporation, 231 NLRB 651 (1977). I shall also rec-ommend that Respondent be required to preserve andmake available to Board agents, upon request, all perti-nent records and data necessary to analyze and deter-mine whatever backpay may be due.Having found that by April 27, 1977, a majority of Re-spondent's employees in the appropriate bargaining unithad authorized AIW to represent them in collective bar-gaining with the Respondent, and having found that Re-spondent committed serious and extensive unfair laborpractices so that it now seems unlikely, if not impossible,that a fair election under Board auspices could be held, Ishall recommend that Respondent be required to recog-nize and bargain with AIW as the representative of thoseemployees, effective the earliest date permitted underSection 10(b) of the Act, which is April 24, 1978.N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614(1969); Chronalloy Mining and Mineral, Alaska Division,238 NLRB 688, fn. 3 (1978); Howard ManufacturingCompany, Inc., 180 NLRB 220, 222 (1969).Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: LYMAN STEEL COMPANY313ORDER35The Respondent, Nyman Steel Company, WarrensvilleHeights, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interrogating employees concerning their member-ship in, sentiment toward, and activities on behalf of In-ternational Union, Allied Industrial Workers of America,AFL-CIO, referred to herein as AIW, or any otherlabor organization.(b) Interrogating employees concerning the unionmembership, union sentiment, or activity of fellow em-ployees, or of prospective employees, on behalf of AIWor any other labor organization.(c) Engaging in surveillance of employees duringworking hours at the plant for the purpose of interferingwith, restraining, and otherwise discouraging their dis-cussion of matters pertaining to AIW or any other labororganization.(d) Giving employees the impression that the signingof authorization cards for AIW or for any other labororganization or their voting for AIW or any other labororganization at a Board-held representation election orany other union activity is known to Respondent andbeing watched by Respondent.(e) Threatening employees with plant closure, layoff,stricter discipline, or other reprisals because of their sup-port for AIW or any other labor organization.(f) Offering to and paying employees money to threat-en or harass fellow employees because they supportAIW or any other labor organization.(g) Promulgating, maintaining, giving effect to, or en-forcing an overly broad no-solicitation rule which tendsto inhibit employees from soliciting for AIW or anyother labor organization on Respondent's premisesduring their nonworking time.(h) Promising employees the payment of money to en-courage them to support Excavating, Building Material,Construction Drivers, Race Track Employees, Manufac-turing, Processing, Assembling and Installer Employees,Local Union No. 436 of Lake, Geauga, CuyahogaCounty and Vicinity, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, referred to herein as Local 436,or any other labor organization.(i) Threatening employees with loss of employment orother reprisals because they associate with employeeswho support AIW or any other labor organization.(j) Coercing employees by asking them to sign state-ments that they had received union authorization cardsduring worktime from an employee who supports AIWor any other labor organization, or by requiring them torequest return of their signed authorization cards fromAIW or any other labor organization.a3 In the event no exceptions are filed as provided by Sec. 112.40 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted b the Board elldbecome its findings, conclusions, and Order, and all obje-tions thrcioshall be deemed waived for all purposes.(k) Threatening that, if employees engaged in an eco-nomic strike, Respondent would replace them perma-nently, without hope of reinstatement.(I) Threatening employees with plant closure, dis-charge, stricter discipline, layoff, or other reprisals if theAIW or any other organization organized Respondent'semployees.(m) Promising employees cash payment if they supportLocal 436 or any other labor organization in a Board-held election.(n) Promising wage increases to employees if AIW orany other labor organization failed to organize Respond-ent's employees.(o) Instructing employees not to discuss their union ac-tivities or union sentiments among themselves at theplant.(p) Withholding overtime hours, discharging, with-holding holiday pay, constructively discharging, or oth-erwise discriminating against employees because theysupport or have supported AIW or any other labor orga-nization.(q) Refusing to recognize or bargain collectively withAIW as the exclusive bargaining representative of Re-spondent's employees at its Warrensville Heights, Ohio,plant in the following appropriate bargaining unit:All production and maintenance employees andtruck drivers, excluding all office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.(r) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with AIW asthe sole and exclusive collective-bargaining representa-tive of its employees in the above-described unit with re-spect to rates of pay, hours of employment, and otherterms and conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Rescind the current no-solicitation rules set forth,respectively, in Respondent's employee handbook and inRespondent's revised work rules appended to the em-ployee handbook.(c) Offer Ronald Marek and Raymond Norris immedi-ate and full reinstatement to their respective former posi-tions of employment, dismissing, if necessary, anyonewho may have been hired or assigned to perform theirfunctions or, if their former respective positions do notexist, to substantially equivalent positions without preju-dice to their seniority or other rights or privileges.(d) Make whole employees Ronald Marek, EnochGray, and Raymond Norris for any losses of pay eachmay have suffered as a result of the discrimination eachhas suffered in the manner set forth above in the sectionentitled "The Remedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-LYMAN STEEL COMPANY 313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at Respondent's Warrensville Heights, Ohio,plant copies of the attached notice marked "Appen-dix."36 Copies of said notice, on forms provided by theRegional Director for Region 8, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by Respondent for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(g) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the election con-ducted on September 22, 1978, in Case No. 8-RC-10916be set aside and that the petition in the case be, and ithereby is, dismissed.IT IS ALSO FURTHER RECOMMENDED that unfair laborpractices alleged in the complaint but not specificallyfound herein are hereby dismissed.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT interrogate employees concerningtheir membership in, sentiments toward, or activityfor International Union, Allied Industrial Workersof America, AFL-CIO (referred to herein as AIW),or any other labor organization.WE WILL NOT interrogate employees regardingthe sentiments of prospective employees or otheremployees toward, or the activities of prospectiveemployees or other employees on behalf of, AIW.WE WILL NOT threaten employees with dis-charge, plant closure, layoff, stricter discipline, orother reprisals because they support AIW, or anyother labor organization, or associate with otheremployees who support AIW, or any other labororganization, or because AIW or any other labororganization organizes our employees.WE WILL NOT engage in surveillance of our em-ployees during their working time at the plant forpurposes of discouraging them from discussingAIW, or any other labor organization.WE WILL NOT threaten that we will permanentlyreplace employees who engage in a strike withoutany hope of their reinstatement.WE WILL NOT offer employees money to harassor coerce employees who support AIW, or anyother labor organization.WE WILL NOT give employees the impressionthat their union activities are under our surveillanceby confronting employees with knowledge that theyhave signed authorization cards in favor of AIW, orany other labor organization, or by telling them thatwe know how they voted in a secret-ballot electionconducted by the National Labor Relations Board.WE WILL NOT instruct employees not to discusstheir union activities or union sentiments amongthemselves at the plant.WE WILL NOT order employees to request thereturn of their signed authorization cards fromAIW, or any other labor organization.WE WILL NOT offer wage increases to persuadeemployees to withhold their support from AIW, orany other labor organization.WE WILL NOT offer employees money or otherinducements to support Excavating, Building Mate-rial, Construction Drivers, Race Track Employees,Manufacturing, Processing, Assembling and Install-er Employees, Local Union #436 of Lake, Geauga,Cuyahoga County and Vicinity Affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (re-ferred to herein as Local 436), or any other labororganization.WE WILL NOT discourage membership in AIW orin any other labor organization by discharging em-ployees, constructively discharging employees, de-priving employees of overtime work, holiday pay,or other benefits, or by any other discrimination inregard to their hire or tenure or conditions of em-ployment.WE WILL NOT promulgate, maintain, or enforceany rule or regulation which prohibits our employ-ees from soliciting on behalf of any labor organiza-tion in work areas of our facility during their non-worktime.WE WILL NOT refuse to recognize and bargain ingood faith with AIW in an appropriate bargainingunit.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees in LYMAN STEEL COMPANY315the exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Ronald Marek and RaymondNorris immediate reinstatement to their former posi-tions, dismissing, if necessary, anyone who mayhave been hired or assigned to perform the workwhich they performed prior to their discharge, or,if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make them wholefor any loss of pay they may have suffered as aresult of our discrimination, including RonaldMarek's lost overtime, together with interest onthose amounts.WE WILL make Enoch Gray whole by paying tohim his holiday pay for Memorial Day 1978, togeth-er with interest on that amount.WE WILL immediately recognize and bargain ingood faith with AIW, as the exclusive collective-bargaining representative of our employees in thebargaining unit described below. Such recognitionand bargaining should be retroactive to April 24,1978. If we reach an understanding, we will reducesuch agreement to writing and will sign and honorit. The bargaining unit is:All production and maintenance employeesand truck drivers, at our Warrensville Heights,Ohio, plant, excluding all office clerical employ-ees, professional employees, guards and supervi-sors and defined in the Act.LYMAN STEEL COMPANY